It is an honour 
for me to represent my country, the Principality of 
Andorra, in the Assembly, which for almost seven 
decades has been meeting annually to speak of peace, 
development and justice, and particularly this year, 
in which we are marking two historic events that are 
closely linked to the birth of the United Nations.

The year 2014 will mark 100 years since the 
beginning of the First World War and 70 years since 
the landing of the Allies in Normandy, which was the 
beginning of the end of the Second World War. Those 
two armed conflicts caused humanity to open its eyes 
to a new reality: the old balances among European 
Powers no longer served to maintain peace in the 
world. The policy of blocs was ineffectual in preventing 
conflicts with enormous destructive capacity. Further, 
the foreign activities of countries, focusing solely and 
exclusively on their national interests, proved in some 
cases to be the cause of the conflicts.

The two World Wars raised humankind’s awareness 
in that the world needed a global order that would 
ensure peace and security and promote development 
and justice. Those functions could no longer be 
provided by a single country, however powerful and 
large, or even by a bloc of countries; rather, there had 
to be multilateral action. That was the raison d’être of 
the United Nations, of which the highest expression is 
this General Assembly.

I wanted to begin with a brief historical reference, 
because I believe that the challenges of peace and 
security in the world of today are not very different 
from the challenges of peace and security of the world 
of yesterday, of 1914 or 1944. Certainly there is a 
variety of challenges, but they have a very significant 
common denominator: they can be resolved only with a 
vision that is global, multilateral, effective and, above 
all, respectful of the principles that inspire this General 
Assembly.

The conflicts in Syria, Palestine or Ukraine, which 
threaten peace and security and stability, will not be 

resolved optimally or effectively with a partial or short-
term vision. Any solution that veers away from the 
founding principles of the United Nations is condemned 
to be unstable, not lasting and, unfortunately, quite 
often a solution that leads to new conflicts.

Therefore Andorra has always championed and will 
continue to champion the discussion of and solutions 
to those conflicts under United Nations auspices. We 
did so when we co-sponsored the draft resolution in 
the Security Council that would have requested that the 
case of Syria be referred to the International Criminal 
Court (ICC), because without justice there can be no 
lasting peace — neither in Syria nor anywhere else.


Also, in the same spirit we have been unflagging 
in our defence of a solution to the Palestinian conflict 
that obtains peaceful coexistence for two States, in 
compliance with United Nations resolutions. A solution 
must be based on mutual recognition and mutual respect, 
because the aspirations of the Palestinian people to have 
their own State are noble and respectable, but also noble 
and respectable are the aspirations of the Government of 
Israel to ensure life and security for its citizens. Along 
the same lines, we do not believe that any solution to 
the Ukrainian conflict can be stable unless it respects 
the principles of international law and unless it comes 
as the fruit of a sincere dialogue — neither in Ukraine 
nor anywhere else.

The risk and threat to international peace and 
security arising from the emergence of the Islamic 
State in Syria and Iraq require a clear response from 
the international community vis-à-vis the extremists. 
There can be no excuse or mitigating factor for the 
criminal acts of barbarism, sectarianism and — let us 
be clear — terrorism to which the Islamic State resorts 
as a strategy for its action and communication. There 
can be no double-standard discourse. The Islamic State 
murders innocent people in cold blood. We all feel as 
if we are British, American or French citizens when 
watching the recent savage executions. We must also 
all feel as if we were Syrian or Iraqi citizens — true 
victims of those extremists, though not always so 
visible in the media. There can be no room for inaction 
or for impunity.

New threats, also global in nature, have appeared, 
such as the phenomenon of foreign combatants. In 
that connection, Andorra co-sponsored the recent 
Security Council resolution 2178 (2014). We must have 
a response to rechannel efforts to tackle the challenges 
and immediate threats. In the long run we must be able 
to persevere in the fight against sectarian discourse, 
extremist discourse, and discourses of hate. On that 
point, education must play an essential role, together 
with the other values of the United Nations, now and 
in the future.

The actions taken by my country in the United 
Nations over the past year have focused primarily on 
education. That matter requires, perhaps more than 
any other, a vision that integrates long-term thinking. 
Promoting access to quality education for all the 
citizens of our planet has always been a priority of the 
United Nations, because when we speak of education 
we are speaking also of fundamental rights and of 
development. But I would go further. Education is 
also an instrument for creating awareness of a global 
citizenry. If there is not a broad majority of citizens of 
the world who believe in the principles and values of 
the United Nations, our actions will always be in vain.

I am convinced that the only way to create global 
awareness is through education. Education is the best 
weapon in the fight against hatred and violence of all 
kinds. Andorra therefore welcomes and has participated 
from the beginning in the Global Education First 
Initiative promoted by the Secretary-General, because 
it brings a universal vision together with local action. 
It also shows that diversity is strengthened in a global 
focus, and with diversity we can strengthen democracy.

Andorrans, because of our historical and 
geographical circumstances, have understood for some 
time that education must have a twofold focus, local and 
global. We have also long understood that cooperation 
among the different States strengthens the quality of 
our educational systems and opens new opportunities 
for our citizens. I say “educational systems” because 
the citizens of Andorra can have access on an equal 
footing, and without cost, to French, Spanish and 
Andorran education. Those three public education 
systems are complemented by the offer in Andorra of a 
Catholic religious education, accessible also to a great 
part of our population.

Perhaps without being fully aware of it, or perhaps 
because fortune has placed us between two great 
European nations, it is true that for decades now we 
Andorrans have educated ourselves in diversity and 
in being multicultural. That has not caused us to lose 

our identity; on the contrary, our identity has been 
reinforced. Sometimes we are not even aware ourselves 
of the educational richness of our country and of the 
great asset that that is. For that reason the Government 
of Andorra has focused a great deal of its policy and 
action abroad on education. In 2012 and 2013, during 
the Andorran presidency of the Council of Europe, that 
is how we acted. It is also what we have shown through 
participating in the Global Education First Initiative, 
together with 15 other countries from all continents. 
That was an honour for Andorra.

That activity abroad is also reflected coherently 
in internal policies in Andorra. We have suffered the 
effects of the international economic crisis for years. We 
have had austerity in our public spending, but that has 
not undermined our educational system. It will never 
affect our educational system, or undermine it, because 
education is the best passport to the opportunity for a 
future that is better for all.

The need for multilateral action is clear not only 
in the matter of education but also, and perhaps even 
more intensely, in the fight against global warming. 
What we each can do unilaterally will not accomplish 
much if there is no global commitment. It is in the fight 
against climate change that we can see most clearly that 
unilateral actions have a limited reach. Andorrans are 
very aware of that, given that our primary economic 
sector is winter and mountain tourism — a tourism 
threatened by global warming. The Pyrenees are 
heating up at 0.2°C each decade, and precipitation has 
dropped by 2 litres per square metre each year.

It is clear that a programme of local action is 
required. We are working, together with the population 
through education and awareness, on policies to reduce 
our impact on the environment. We are preparing 
studies to seek ways to mitigate the effects of climate 
change and also to seek alternative and complementary 
systems. Over the years ahead, we will deploy great 
efforts to bring about alternative energy sources.

But all that is not enough, nor are the many 
actions being implemented by Governments in 
countries represented enough. National domestic 
environmental policies are important, but if we are to 
limit carbon dioxide emissions we must have a global 
commitment. Without effective implementation of such 
a commitment, the fight against climate change will not 
bear the hoped-for fruits. We have a year to prepare for 
the Paris Conference, a year to mobilize our efforts.

It is also time for the international community 
to mobilize to fight the Ebola virus that so seriously 
affects Sierra Leone, Liberia and Guinea. It also affects 
us; let us not deceive ourselves. It is the time to show 
solidarity, to help. Now is the time, in the weeks and 
months ahead, when we must tackle that disease, 
which, unfortunately, does not recognize — nor will it 
recognize — borders. It is urgent. Beyond that it is, in 
my opinion, a global emergency.

Three years ago, the Minister for Foreign Affairs 
of the Principality of Andorra came to this Assembly 
and spoke, among other things, of an ambitious reform 
programme for restructuring our economic model (see 
A/66/PV.27). The programme hinged on transparency, 
economic openness and a homogenization that would 
respect certain Andorran specifics. Today, three 
years down the road, we can make a very satisfactory 
assessment of the implementation of that policy. Our 
country has implemented a fiscal model that works 
with our European neighbours, a moderate system that 
taxes all income and promotes economic productivity.

We have also opened 100 per cent of the Andorran 
economy to foreign investment, as we believe that a 
more open world is a more transparent world, one with 
more opportunities for all, and in particular for those 
who deserve it the most. A country such as ours, which 
for many years has been open to immigration, cannot 
continue to allow our citizens to have different levels 
of rights economically. They must all have the same 
economic rights. In that process we have broadened all 
economic rights to all foreign residents, who represent 
more than half of our population, because a more open 
economy is also a fairer and more democratic society.

At the same time, along with its domestic reforms, 
Andorra has negotiated double-taxation agreements 
with France and Luxembourg and is negotiating one 
with Spain that I am convinced will be concluded soon. 
We think we can have a similar agreement with other 
European and other countries. Those agreements show 
that there is a commitment in Andorra to a more open and 
transparent global economy. That is a firm commitment 
on the part of our Government with regard to generating 
more opportunities for our business sector. We are also 
firmly determined to move towards greater integration 
of our economy in the single European market. For us, 
going global begins in Europe.

I wanted to sum up some of our principal 
domestic reforms because I understand that a spirit 

of multilateralism and a global spirit must prevail. 
The efforts of a country working for transparency and 
economic cooperation make sense and will be effective 
only if they are accompanied by equal efforts by all 
countries — again, by all countries. Andorrans are 
committed to moving in that direction, and to do so 
together with the international community, because we 
know that it is only thus, only by working globally, that 
progress will be effective, equitable and stable.

The statement of the Head of Government of a 
country of 468 square kilometres and 70,000 inhabitants 
will never make the headlines or be discussed in 
prime time on the world’s big international television 
channels. But representing a small country gives us 
some advantages, including one that I believe we 
should underscore today. No one is as aware as we are 
of the importance of multilateral forums when it comes 
to resolving conflicts, strengthening international law 
and finding global solutions. No one is as aware as we 
are that to preserve individual identities and diversities 
we must have a collective resolve and joint action.

History has accustomed Andorrans to being affected 
by the geostrategic decisions of bigger countries and to 
suffering indirectly the effects of instability occurring 
beyond our borders. We know that in the great causes of 
humanity such as the fight against climate change, our 
individual actions will not have much influence if not 
accompanied by collective action. I could say the same 
of building a global economy that is more equitable and 
more transparent. I have always said that the reality 
for Andorra is also the reality for all, that for the 
great questions we address, the solutions all hinge on 
consensus — otherwise they are not solutions. We must 
have broad consensus based on individual convictions.

The convictions of Andorra are clear: they are the 
principles and values that almost 70 years ago inspired 
the birth of the United Nations. Let us never forget the 
reason for this great Organization. If we forget, we are 
not worthy of being here.
